Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-20 is indicated because: 
In light of allowable subject matter in the office action sent out on 06/04/2021; and
The prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as a plate mounting part on which the heating plate is mounted; and a pocket mounting part on which the pocket part is mounted at one end of the plate mounting part as cited in the independent claims 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
09/13/2021